Mr. Justice Gordon
delivered the opinion of the court,
The error of the court below was in supposing that the Act of 8th of April 1873 repealed the exemption in the Bounty Acts of 1864-5-6.
The Act of 1873 provides that “all real estate within this Commonwealth shall be liable to taxation for all such purposes as now is or hereafter may be provided by general laws;” and it repeals all laws or parts of laws inconsistent therewith. The court were of opinion that the exemption of the property of soldiers, as found in the Bounty Acts, was inconsistent with the provisions of the above recited act, and hence repealed by it. We do not think so. A general statute, without negative words, will not be construed so as to repeal a previous statute, which is particular or special, though the provisions in the two may differ. So, to repeal an express enactment requires a clear inconsistency between the two laws: Brown v. Commissioners, 9 Harris 37; Street v. Commonwealth, 6 W. & S. 209. Applying the above rules to the question before us, and the Act of 1864 must stand unaltered, for this statute relates only to a particular subject, and cannot survive the occasion for which it was created. Unless, therefore, we find in the Act of 1873 some words expressly negativing its provisions, we must treat it as untouched by the latter act. Again, not only are the acts not inconsistent, but it is clear, from the wording of the Act-of 1873, that it was not intended to affect any particular act, but rather to except all such from its provisions; for it provided only against the exception of real estate that was then or might thereafter be liable to taxation by general laws. As the soldiers’ property was not then taxable by any general law for bounty purposes, and as the exemption is found in a particular act not affected by the Act of 1873, we may, we think, safely conclude that the general statute was not intended in any manner to modify or alter the particular act.
The judgment of the court below on the case stated is reversed, and it is ordered that judgment be entered for the defendant.